Citation Nr: 0840263	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a gunshot wound to the 
right (minor) shoulder and upper arm, involving Muscle Groups 
III and IV with fracture of the humerus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision by the RO 
which denied, in part, an increased rating for the residuals 
of a GSW to the right shoulder.  A videoconference hearing 
before the undersigned member of the Board was held in 
January 2004.  The Board remanded the appeal for additional 
development in August 2004.  

In April 2007, the Board issued a decision which, in part, 
denied an increased rating for the right shoulder disability, 
and the veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In June 2008, the Court granted a Joint Motion For 
Partial Remand and vacated the April 2007 Board decision with 
respect to the right shoulder disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Partial Remand.  

In the Joint Remand, it was argued that the Board did not 
consider all applicable regulations in evaluating the 
residuals of the GSW to the veteran's right shoulder.  
Specifically, that VA regulations provide, in part, that an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist and over the tibia, 
evidence establishes that the muscle injury damage is 
minimal.  See 38 C.F.R. § 4.56(a) (2008).  

In this case, while the Board acknowledged that the veteran 
sustained a comminuted fracture of the surgical neck of the 
right shoulder and upper arm from the GSW, it did not attempt 
to determined, by way of a medical opinion, whether the GSW 
involved an "open" comminuted fracture.  Since an open 
comminuted fracture with muscle damage would provide a basis 
for the assignment of a higher rating, it was argued, in 
essence, that the Board erred in not seeking to clarify the 
nature and extent of the comminuted fracture.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for the GSW to 
the right shoulder since 2004.  After 
securing the necessary releases, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

2.  The veteran must be afforded a VA 
examination to determine the current 
severity of the GSW to the right shoulder 
and upper arm.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
review the service medical records so 
that the nature of the comminuted 
fracture and extent of residual muscle 
damage caused by the GSW to the right 
upper extremity may be identified.  The 
examiner must provide a response to the 
following:  

I.  Did the GSW to the right 
shoulder/upper arm involve an open 
comminuted fracture of the surgical 
neck of the humerus?  It would be 
helpful if the examiner would 
provide a brief discussion 
concerning the nature of an open 
comminuted fracture versus a simple 
comminuted fracture.  

II.  Identify all muscle groups 
affected, and the manifestations and 
degree of severity of any muscle 
damage caused by the GSW to the 
right shoulder and upper arm.  

III.  Discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and uncertainty of 
movement) and the severity of same.  

IV.  Indicate whether there is 
evidence of loss of deep fascia or 
of muscle substance or impairment of 
muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

V.  Discuss whether the veteran has 
limitation of motion of the right 
shoulder attributable to the GSW 
injury.  If so, the actual and 
normal ranges of motion must be 
listed.  In addition, the examiner 
should render an opinion as to 
whether the GSW results in weakened 
movement, excess fatigability, or 
incoordination in the right 
shoulder.  If feasible, this should 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

VI.  The examiner must also be asked 
to express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the right shoulder is used 
repeatedly over time.  This 
determination must also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  

The clinical findings and reasons upon 
which the opinions are based must be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim. 

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
right shoulder disability have been 
provided, and whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2008).  

5.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

